Citation Nr: 9914641	
Decision Date: 05/24/99    Archive Date: 06/07/99

DOCKET NO.  97-14 719	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim of service connection for residuals of a left 
eye injury.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



INTRODUCTION

The veteran served on active duty from May 1951 to August 
1954.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1996 rating decision which 
denied the veteran's application to reopen a claim of service 
connection for residuals of a left eye injury.  (Service 
connection was previously denied in August 1961 and no appeal 
ensued.)


FINDINGS OF FACT

1.  In August 1961, the RO denied the veteran's claim of 
service connection for residuals of a left eye injury.  The 
veteran did not appeal that decision.  

2.  Evidence received since the August 1961 denial is either 
cumulative of that previously of record, or does not bear 
directly and substantially on the question of service 
connection, or is not material in that the evidence, by 
itself or in connection with the evidence previously 
assembled, is not so significant that it must be considered 
to fairly decide the merits of the claim.


CONCLUSION OF LAW

The evidence submitted since the RO's final August 1961 
decision denying service connection for residuals of a left 
eye injury is not new and material; thus, the claim of 
entitlement to service connection is not reopened.  
38 U.S.C.A. §§ 1110, 5108, (West 1991); 38 C.F.R. §§ 3.303, 
20.1103 (1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

By a decision entered in August 1961, the RO disallowed the 
veteran's claim of entitlement to service connection for 
residuals of a left eye injury.  That decision is final.  
38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 20.302, 20.1103 
(1998); 38 C.F.R. § 19.2 (1961).  As a result, the Board may 
consider his claim of service connection on the merits only 
if "new and material evidence" has been presented or 
secured.  38 U.S.C.A. § 5108 (West 1991); Manio v. Derwinski, 
1 Vet. App. 144, 145-146 (1991); see Suttman v. Brown, 5 Vet. 
App. 127, 135 (1993) (foregoing analysis applies regardless 
of whether the prior decision was by the Board or the RO).

"New and material evidence" means evidence not previously 
submitted to agency decision makers, which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with the evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a) (1998); Hodge v. West, 155 F. 3d 1356 (Fed. Cir. 
1998) (overruling Colvin v. Derwinski, 1 Vet. App. 171 (1991) 
to the extent that Colvin defined, in a petition to reopen, 
"material" evidence to be evidence that would raise a 
reasonable possibility of a change in the outcome of the case 
on the merits).  Also, for the purpose of determining whether 
a case should be reopened, the credibility of the evidence 
added to the record is to be presumed.  Justus v. Principi, 3 
Vet. App. 510, 513 (1992).

The veteran has submitted copies of service medical records 
in an attempt to have the previously denied claim of service 
connection reopened.  It is maintained that there may be 
certain of these records which are not duplicative of those 
considered by the RO in August 1961.  

Although the originally considered records are not in the 
claims file, the August 1961 rating decision provided a 
detailed recitation of the service medical records considered 
when the veteran's claim was first denied.  This recitation 
refers to the veteran's entry examination, to his being 
evaluated in February and April 1952 for left eye 
difficulties, and to his having conjunctivitis in April 1954.  
The veteran's pre-service history of a stab wound of the left 
eye was specifically described along with findings pertinent 
to the left eye as shown in the copies received in April 
1997.  In short, while it cannot be definitively stated that 
the RO had access to every single record that was provided in 
April 1997, it appears quite clear that those relating to the 
left eye, and the in-service evaluations thereof, were 
available in August 1961.  Therefore, the Board finds that 
copies of the veteran's service medical records are not new.  
The evidentiary value of these records was clearly addressed 
by the RO in August 1961.

Other evidence submitted in support of the claim to reopen 
includes treatment records from February 1989 to January 
1991, and the veteran's testimony at a May 1997 hearing.  The 
treatment reports are not material because they do not bear 
directly or substantially on the matter before the Board-
entitlement to service connection.  These records show 
nothing more than evaluation and treatment of the eyes many 
years after the veteran's separation from service.  A 
reference was made in February 1989 to the veteran's history 
of a stab wound when he was 6 years old, but this information 
is not new because it was specifically noted in the service 
medical records available to the RO in August 1961.  

As for the veteran's testimony, the Board notes that he 
provided an explanation for how his eye disability occurred 
that was not previously available, namely that he had had 
acid, which was used to remove paint and rust, splashed in 
his eyes during service.  However, the Board finds that this 
information is not so significant that it must be considered 
in order to fairly decide the veteran's claim.  While his 
testimony provides new information as to what happened in 
service, the evidence does not tend to demonstrate that such 
an in-service incident either caused a worsening of the pre-
service wound or represented the onset of any problem the 
veteran currently experiences.  Given what was known about 
the veteran's eye in August 1961, this newly received 
evidence, whether considered by itself or in conjunction with 
previously available evidence, is not probative as to whether 
current problems can be linked to military service.  
Consequently, for the reasons set out above, the Board finds 
that new and material evidence has not been presented.  
§ 3.156(a).  The claim to reopen must therefore be denied.


ORDER

The application to reopen a previously denied claim of 
service connection for residuals of a left eye injury is 
denied.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

 

